 In the Matter of GENERAL MOTORS CORPORATION, UNITED MOTORS SERV-ICE DIVISION, ST. Louis BRANCHandINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL NO. 1, AFL, AND GASOLINE SERVICESTATION AND WAREHOUSE EMPLOYEES, INTERNATIONAL BROTHERHOODOF TEAMSTERS, HELPERS AND WAREHOUSEMEN AND HELPERS LOCALNo. 618, AFL, AND INTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT No. 9Case No. 14-R-1331.-Decided April 10, 1946Mr. Henry M. Hogan,Assistant General Counsel,by Robert C.Carson,Attorney, of Detroit, Mich., for the Company.Mr. John T. Meinert,of St. Louis, Mo., for the IBEW.Mr. Claude W. Ault,of St. Louis, Mo., for the Teamsters.Mr. W. C. Riley,of St. Louis, Mo., for the Machinists.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed jointly by the International Brotherhoodof ElectricalWorkers, Local No. 1, AFL, Gasoline Service Stationand Warehouse Employees, International Brotherhood of Teamsters,Helpers and Warehousemen and Helpers Local No. 618, AFL, andInternational Association of Machinists, District No. 9, hereinaftercollectively referred to as the Unions, alleging that a question affectingcommerce had arisen concerning the representation of employees ofGeneral Motors Corporation, United Motors Service Division, St.Louis Branch, St. Louis, Missouri, hereinafter called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Rayburn L. Hackler, Trial Examiner.The hearing was held at St. Louis, Missouri, on February 18, 1946.The Company and the Unions appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from67 N. L. R. B., No. 32.233 234DECISIONSOF NATIONALLABOR RELATIONS BOARDprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGSOFF.'C'1'1.TILE BUSINESSOF THE COMPANYUnited Motors Service Divisionis anunincorporated division ofGeneralMotors Corporation, a Delaware corporation.The Com-pany's St. Louis Branch, with which we are herein concerned, is en-gaged in receiving, storage, and sale of automotive replacement partsand accessories, and the repairing and rebuilding of fuel pumps andelectric motors.During the year 1945, the volume of business trans-acted by the St. Louis Branch was in excess of $1,000,000.Approximately 95 percent of the material liandled during this period origi-nated from points outside the State of Missouri.Approximately 38percent of the materials sold and distributed during the year 1145 wasshipped outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers, Local No. 1, is alabor organization, affiliated with the American Federation of Labor,admitting to membership employees of the Company.Gasoline Service Station and Warehouse Employees, InternationalBrotherhood of Teamsters, Helpers and Warehousemen and Helpers,Local No. 618, is a labor organization, affiliated with the AmericanFederation of Labor, admitting to membership employees of the Com-pany.International Association of Machinists, District No. 9, is a lab.lrorganization, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Unions as theexclusive bargaining representative of its employees until certified bythe Board in an appropriate unit.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the joint petitioners represent a substantial nunl-her of employees in the unit hereinafter found appropriate.2The record reveals that there is a currently existing contiaet between the Companyand the Inteinational Brotherhood of Electrical workers covering a unit consisting ex-clusively of electrical employees at the Company's plantThere is no contention by thepartiei that this contract constitutes a bat to the instant proceedingsThe Field Examiner reported that the joint petitioners herein submitted 41 cards,bearing the names of 35 employees listed on the Company's pay roll of January 1, 1946.There are approximately 58 employ yes in the appropiiate un;t GENERAL MOTORS CORPORATION235We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that a unit including all hourly rated employees in the parts depart-ment, electric motor department, and fuel pump rebuilding depart-ment at the Company's St. Louis Branch, including receiving checkers,receiving handlers, order pickers, shippers, shipping checker packers,warranty claims checkers, warranty -claims handlers, exchange unitcheckers, exchange unit handlers, miscellaneous stock handlers, jani-tors, firemen, disassemblers, cleaners, inspectors, assemblers, painters,boxers,winders,machine workers, strippers, insulators, dippers,solderers, and final testers, except for all supervisory employees includ-ing manager, assistant manager, operating manager, warehouse partsmanager, assistant warehouse parts manager, foremen, assistant fore-men, service manager, assistant service manager, salesmen, clericalemployees, general office employees, and all employees in other thanthe parts department, electric motor department, and fuel pump re-building department, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.The Company urges the impropriety of permitting the Unionsjointly to represent a single unit.We find no merit in the Company'sobjection; the Board customarily has permitted Unions to act jointlyas the single bargaining representative.3As for the Company's con-cern that it might be required to bargain separately with each of theUnions involved, we assume that the Unions do not contemplate thatth4 Company will be required to bargain on the basis of any unitother than the one herein found appropriate. If the Unions win theelection and are certified jointly as the exclusive bargaining represent-ative, the Company will have the right to insist upon dealing with thet pions on the basis of a single plant-wide unit'' SeeMatter of StaleyIfannfactnrrnqCompany.31 N I. R B 946; Matter of AmericanCar and Foundry Company,51 N L R B 1416;MatterofFulton Rag and Cotton Mills,52 N L R B 464,Matter of Seullan Steel Conioany,55 N. L. R B 1461,ofMatter ofCorn Products Refining Company,60 N L R B 924see Matter of Fairmont Creamery Company,61 N L R B 1311,andMatter of TheMead Corporation,Heald Division,63 N. L R.B. 1129 236DECISIONSOF NATIONAL LABORRELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9(c) of the National Labor RelationsAct, and pursuantto ArticleIII, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwithGeneral MotorsCorporation,UnitedMotors Service Division,St.Louis Branch, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty(30) days from the date of this Direction, underthe direction and supervisionof theRegional Director for the Four-teenth Region,acting in this matter as agent for the National LaborRelations Board, and subject toArticleIII, Sections 10 and 11,of saidRules and Regulations,among employees in the unit found appro-priate in SectionIV, above, whowere employed during the pay-rollperiod immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces ofthe UnitedStates who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be representedjointly byInternational Brotherhood of ElectricalWorkers, Local No. 1,AFL, andGasoline Service Station and Ware-house Employees,International Brotherhood of Teamsters,Helpersand Warehousemen and Helpers Local No. 618,AFL, andInterna-tional Association of Machinists,District No. 9, for the purposes ofcollective bargaining.